DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 9-19 have been examined.
Claims 14-19 have been added.
Claim 8 has been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

The Double Patenting rejections have been rendered moot by the Terminal Disclaimers filed 03/11/2022.

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
Regarding the rejection of Claim 1 under 35 U.S.C. 103, the Applicant argues
“Applicant notes that Quirant is not directed to an apparatus that provides, in a control mode, an automatic emergency deceleration action. Quirant requires an operator to perform braking and the antilock brake arrangement controls the amount of braking to prevent wheel slip or sliding. 
There is no motivation to provide the feature from the antilock brake arrangement of Quirant, which limits/controls an amount vehicle braking actuated by an operator, to the autonomous braking and method of Ginther that automatically actuates and controls braking”.
The arguments are not persuasive. Quirant et al. is not required to teach automatic braking, as the “automatic” limitations are taught by Ginther et al. Therefore, the argument that Quirant et al. does not teach limitations that the rejection does not rely upon Quirant et al. to teach does not persuade the Examiner of error in the rejection. 
Furthermore, the Examiner disagrees that “There is no motivation to provide the feature from the antilock brake arrangement of Quirant, which limits/controls an amount vehicle braking actuated by an operator, to the autonomous braking and method of Ginther that automatically actuates and controls braking”. The motivation is provided in the rejection, and the Applicant provides no rebuttal to this motivation, therefore, the arguments are not persuasive and are in fact moot as they do not provide a rebuttal to the motivation as written.
The Applicant also does not provide any evidence to show the motivation to modify would not be obvious to a person having ordinary skill in the art. As the rejection states, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al. in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction, where clearly for any motorcycle that is braking, particularly a motorcycle that has a rider, it would be obvious and advantageous to add functions that improve a braking method and device, regardless of whether or not the braking is automatic or manual. The Examiner notes that clearly a prevention of a loss of stability when braking would serve to protect the rider. The teachings of Quirant et al. would only provide further safety to the invention of Ginther et al., and the modification is obvious.
Therefore, the arguments are not persuasive.

Regarding Claim 12, the Applicant further argues “The emphasized features above further distinguish over Ginther and Quirant for the same reasons as in claim 1 above. There is no motivation to provide the feature from the antilock brake arrangement of Quirant, which limits vehicle braking, to the autonomous braking and method of Ginther that automatically actuates and controls braking. Accordingly, allowance of claim 12 is respectfully requested”.
The arguments are not persuasive for the reasons given above with respect to the arguments directed to the rejection of Claim 1.

Regarding Claim 13, the Applicant further argues “The emphasized features above further distinguish over Ginther and Quirant for the same reasons as in claim 1 above. There is no motivation to provide the feature from the antilock brake arrangement of Quirant, which limits vehicle braking, to the autonomous braking and method of Ginther that automatically actuates and controls braking. Accordingly, allowance of claim 13 is respectfully requested”.
The arguments are not persuasive for the reasons given above with respect to the arguments directed to the rejection of Claim 1.

Regarding prior art The Applicant further argues
“Paragraph [0023] of Sekida discloses detecting a tilt angle change rate and releasing the braking force acting on the wheels when the magnitude of the tilt angle change rate is equal to a greater than a determination value. This is performed by an anti-lock braking system (ABS). 
The system releases the brake operation to prevent skidding by the motorcycle wheel(s). There is no disclosure or suggestion of automatic emergency deceleration in Sekida. Instead, Sekida prevents braking by an operator from occurring to prevent skidding. 
At page 38, lines 3-8, the Office action states that it would have been obvious where the change rate exceeds a change rate reference value, to prohibit the automatic emergency deceleration. Sekida is not directed to any type of automatic emergency deceleration. Sekida merely prevents braking by an operator when likely to cause skidding. Thus, there is no motivation to modify an automatic emergency deceleration that is unrelated to operator braking control actuation”.
The arguments are not persuasive. Sekida is not required to teach automatic braking, as the “automatic” limitations are taught by Ginther et al. Therefore, the argument that Sekida does not teach limitations that the rejection does not rely upon Sekida to teach does not persuade the Examiner of error in the rejection. 
Furthermore, the Examiner disagrees that “there is no motivation to modify an automatic emergency deceleration that is unrelated to operator braking control actuation”. The motivation is provided in the rejection, and the Applicant provides no rebuttal to this motivation, therefore, the arguments are not persuasive and are in fact moot as they do not provide a rebuttal to the motivation as written.
The Applicant also does not provide any evidence to show the motivation to modify would not be obvious to a person having ordinary skill in the art. As the rejection states, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Sekida in order to “prevent loss of traction” (Sekida; see P[0005]), where clearly for any motorcycle that is braking, particularly a motorcycle that has a rider, it would be obvious and advantageous to add functions that prevent a loss of traction, regardless of whether or not the braking is automatic or manual. The Examiner notes that as would be clear to anyone having ordinary skill in the art, a prevention of loss of traction would provide greater protection to the rider as compared to a system and method that does not prevent a loss of traction. The teachings of Sekida would only provide further safety to the invention of Ginther et al., and the modification is obvious.
Therefore, the arguments are not persuasive.

All other arguments are moot in view of the new grounds of rejection.
All claims are rejected. See the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 18, the subject matter is the claimed “a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount is other than the lean angle”.
The scope of the claim is not supported by the disclosure. The scope of the “state amount” encompasses data that is not disclosed in the specification. The “state amount” being “other than the lean angle” encompasses the “state amount” being a value of inclination caused by or related to a road slope, and this is not disclosed in the present application. Therefore, the Applicant does not have possession of the generic subject matter of the “state amount”.
As such, there is no indication in the specification that the inventors had possession of the controller according to claim 1, wherein the acquisition section acquires a change rate of a state amount that is related to posture of the motorcycle during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited.

As per Claim 19, the subject matter is the claimed “a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount is other than the lean angle”.
The scope of the claim is not supported by the disclosure. The scope of the “state amount” encompasses data that is not disclosed in the specification. The “state amount” being “other than the lean angle” encompasses the “state amount” being a value of inclination caused by or related to a road slope, and this is not disclosed in the present application. Therefore, the Applicant does not have possession of the generic subject matter of the “state amount”.
As such, there is no indication in the specification that the inventors had possession of the controller according to claim 1, wherein the acquisition section acquires a change rate of a state amount that is related to posture of the motorcycle during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 6-9, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 3, the claim recites “wherein the acquisition section acquires the lean angle during the automatic emergency deceleration action”.
However, parent Claim 1 recites “in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle”, and it is unclear if the acquisition of the lean angle “during the automatic emergency deceleration action” of Claim 3 requires the “automatic emergency deceleration action” and actual deceleration of the vehicle of Claim 1 to take place before the lean angle is acquired, and if so, it is unclear if the “deceleration of the motorcycle (100) generated by the automatic emergency deceleration action” occurs using some specific calculated value or amount of deceleration that is then changed after acquiring the lean angle. For example, the limitation “in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle” does not state whether or not the “automatic emergency deceleration” is delayed until a lean angle is acquired or if deceleration is started immediately when entering the control mode, and it is unclear if acquiring the lean angle “during” the “automatic emergency deceleration action” first requires the “automatic emergency deceleration” to take place, such as by activating a brake, prior to the acquisition of the lean angle.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value that is greater than the lean angle being large, the automatic emergency deceleration action is prohibited”.
It is unclear what is required by “a lean angle reference value that is greater than the lean angle being large”. The term “that is greater than the lean angle being large” is nonsensical. It is unclear how a “lean angle reference value” is made to be “greater than the lean angle being large”, as this implies that a predetermined reference value of a lean angle is somehow made to be greater than some future actually occurring lean angle when the lean angle is “being large”, which is a nonsensical series of steps. The Examiner also notes that the claim implies that a predetermined reference value of a lean angle is dependent on the value of a lean angle that occurs after the reference value has already been calculated, which is also nonsensical, as a predetermined value cannot depend on or be based on an actual value that has not yet occurred.
Therefore, the claim is unclear.

As per Claim 5, the claim recites “wherein the acquisition section acquires the lean angle during prohibition of the automatic emergency deceleration action, and in the control mode, in the case where the lean angle ”.
However, parent Claim 1 recites “in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle”, and it is unclear if the claim is implying that this “lean angle” is only acquired “during prohibition of the automatic emergency deceleration action”, or if Claim 5 is presenting an alternative to Claim 1 with respect to when the “lean angle” is acquired, or if the claim is implying that the “lean angle” is acquired at one point in time to control the “automatic emergency deceleration” and is also acquired at another point in time “during prohibition of the automatic emergency deceleration action”.
It is also unclear what is required by “during prohibition of the automatic emergency deceleration action”. In other words, it is unclear what time period would correspond to “during prohibition of the automatic emergency deceleration action”. To prohibit an action would presumably be a single decision at a single moment in time, and the claims do not recite any time period during which the prohibition is maintained, making it unclear what time period corresponds to “during prohibition of the automatic emergency deceleration action”.
Therefore, the claim is unclear.

As per Claim 6, the claim recites “wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount includes the lean angle, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited”.
It is unclear if the “change rate of a state amount that is related to posture of the motorcycle” is the change rate of the “lean angle”. Simply stating that “the state amount includes the lean angle” does not clearly and unambiguously recite whether or not the “lean angle” is the “state amount”.
It is also unclear if the step of “the automatic emergency deceleration action is taken” of Claim 1 must always take place before the steps of Claim 6, or if this step may be prohibited based on the “change rate” exceeding a “change rate reference value” of Claim 6. Claim 6 does not provide any information regarding at what point in time or in what order with respect to Claim 1 that any verification of the “change rate” exceeding a “change rate reference value” takes place.
Furthermore, it is unclear how the “automatic emergency deceleration action” can be prohibited when the “change rate exceeds a change rate reference value” if the “automatic emergency deceleration action” has already been started as in the “causing” step of Claim 1. In other words, if a deceleration has already been started, it is unclear how it can be prohibited as in Claim 6.
Therefore, the claim is unclear.

As per Claim 7, the claim recites “The controller according to claim 1 the state amount includes the lean angle, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low”.
It is unclear if the “change rate of a state amount that is related to posture of the motorcycle” is the change rate of the “lean angle”. Simply stating that “the state amount includes the lean angle” does not clearly and unambiguously recite whether or not the “lean angle” is the “state amount”.
Also, parent Claim 1 already defines the “lean angle” as a condition to “take automatic emergency deceleration action”, and Claim 7 recites the “change rate” being “high” as a condition for “the automatic emergency deceleration action is taken”, and it is then unclear how the “automatic emergency deceleration action” can be taken “in accordance with the lean angle” as in Claim 1 but then also be taken dependent on the “change rate” being “high” as required by Claim 7.
It is also unclear if the step of to “take automatic emergency deceleration action” of Claim 1 must always take place before the steps of Claim 7, or if this step is always performed dependent on the conditions related to the “change rate” of Claim 7. Claim 7 does not provide any information regarding at what point in time or in what order with respect to Claim 1 that any verification of the “change rate” exceeding a “change rate reference value” takes place.
Therefore, the claim is unclear.

As per Claim 9, the claim recites “wherein the state amount includes an angular velocity of the lean angle of the motorcycle”.
However, parent Claim 6 recites “the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount includes the lean angle”. It is unclear how the “state amount” can include both a “lean angle” and an “angular velocity of the lean angle of the motorcycle”. An “amount” implies a single value, while Claims 6 and 9 imply that the single “state amount” can include multiple values of a “lean angle” and also an “angular velocity”, and it is unclear if the “state amount” is or is not a single value or is a set of values. Furthermore, it is unclear if the claim is attempting to be an alternative to Claim 6. The Examiner notes that Claim 6 does not encompass any alternatives for the “state amount”.
Therefore, the claim is unclear.

	As per Claim 14, the claim recites “The brake system according to claim 13, wherein the control mode includes comparing the lean angle with a lean angle reference value, and when the lean angle exceeds the lean angle reference value, the control mode prohibits the automatic emergency deceleration”.
It is unclear if the step of “take automatic emergency deceleration action” of Claim 13 must always take place before the steps of Claim 14, or if this step may be prohibited based on the “lean angle” exceeding a “lean angle reference value” of Claim 14. Claim 14 does not provide any information regarding at what point in time or in what order with respect to Claim 13 that any verification of the “lean angle” exceeding a “lean angle reference value” takes place.
	It is also unclear how the “automatic emergency deceleration action” can be prohibited when the “lean angle exceeds the lean angle reference value” if the “automatic emergency deceleration action” has already been started as in the “causing” step of Claim 13. In other words, if a deceleration has already been started, it is unclear how it can be prohibited as in Claim 14.
	Therefore, the claim is unclear.

	As per Claim 15, the claim recites “The brake system according to claim 14, wherein a state amount that is related to the posture of the motorcycle (100) during turning travel includes the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”.
It is unclear how this “state amount” is intended to further limit the “brake system” of Claim 13 and the preamble. This “state amount” is not claimed in any of the parent claims, and is not claimed as some value or data that is calculated or generated by any claimed system device or component, and instead amounts to simply a statement that provides a definition of a “state amount” but does not further limit the claimed “brake system”.
Furthermore, it is unclear if the “state amount” is “the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”, or if the “state amount” may be represent some other value not claimed but also include one of “the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”. Stating “includes” does not clearly and unambiguously recite whether or not the “lean angle” is only one of “the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”.
Therefore, the claim is unclear.

As per Claim 16, the claim recites “The control method according to claim 12, wherein an execution step (S 123) includes comparing the lean angle with a lean angle reference value, and when the lean angle exceeds the lean angle reference value, the execution step (S 127) prohibits the automatic emergency deceleration”.
It is unclear if the step of “take automatic emergency deceleration action” of Claim 12 must always take place before the steps of Claim 16, or if this step may be prohibited based on the “lean angle” exceeding a “lean angle reference value” of Claim 16. Claim 16 does not provide any information regarding at what point in time or in what order with respect to Claim 12 that any verification of the “lean angle” exceeding a “lean angle reference value” takes place.
	It is also unclear how the “automatic emergency deceleration action” can be prohibited when the “lean angle exceeds the lean angle reference value” if the “automatic emergency deceleration action” has already been started as in the “causing” step of Claim 12. In other words, if a deceleration has already been started, it is unclear how it can be prohibited as in Claim 16.
	Therefore, the claim is unclear.

As per Claim 17, the claim recites “The control method according to claim 16, wherein a state amount that is related to the posture of the motorcycle (100) during turning travel includes the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”.
It is unclear how this “state amount” is intended to further limit the “control method” of Claim 12 and the preamble. This “state amount” is not claimed in any of the parent claims, and is not claimed as some value or data that is calculated or generated by any claimed system device or component, and instead amounts to simply a statement that provides a definition of a “state amount” but does not further limit the claimed “control method”.
Furthermore, it is unclear if the “state amount” is “the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”, or if the “state amount” may be represent some other value not claimed but also include one of “the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”. Stating “includes” does not clearly and unambiguously recite whether or not the “lean angle” is only one of “the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle”.
Therefore, the claim is unclear.

As per Claim 18, the claim recites “The controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited”.
It is unclear what the “state amount that is related to posture of the motorcycle” is. The claim does not clearly and unambiguously define the scope of the “state amount”. Simply stating “the state amount is other than the lean angle” provides no clarification as to what the “state amount” actually is.
It is also unclear how the “automatic emergency deceleration action” can be prohibited when the “change rate exceeds a change rate reference value” if the “automatic emergency deceleration action” has already been started as in the “causing” step of Claim 1. In other words, if a deceleration has already been started, it is unclear how it can be prohibited as in Claim 18.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “The controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited”.
It is unclear what the “state amount that is related to posture of the motorcycle” is. The claim does not clearly and unambiguously define the scope of the “state amount”. Simply stating “the state amount is other than the lean angle” provides no clarification as to what the “state amount” actually is.
It is also unclear how the “automatic emergency deceleration action” can be prohibited when the “change rate exceeds a change rate reference value” if the “automatic emergency deceleration action” has already been started as in the “causing” step of Claim 1. In other words, if a deceleration has already been started, it is unclear how it can be prohibited as in Claim 19.
Therefore, the claim is unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther et al. (10,029,683) in view of Quirant et al. (JP2004155412A).

Regarding Claim 1, Ginther et al. teaches the claimed controller (60) that controls behavior of a motorcycle (100), the controller comprising:
an acquisition section (61) that acquires trigger information generated in accordance with peripheral environment of the motorcycle (100) (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “acquisition section” is equivalent to both the travel sensors and to whatever software is executed by the controller “64” that analyzes the data from the sensors, where such software is implicit in Ginther et al.); and
an execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “execution section” to whatever software is executed by the controller “64” that carries out or activates autonomous braking, where such software is implicit in Ginther et al.).
Ginther et al. does not expressly recite the claimed
wherein the acquisition section (61) acquires a lean angle of the motorcycle (100), and
in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]). To perform this braking based on inclination angle for any type of emergency braking, such as the braking of Ginther et al., would then be obvious to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the acquisition section acquires a lean angle of the motorcycle, and in the control mode, automatic emergency deceleration that is deceleration of the motorcycle generated by the automatic emergency deceleration action is controlled in accordance with the lean angle, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 2, Ginther et al. does not expressly recite the claimed controller according to claim 1, wherein
in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small.
However, the Examiner first emphasizes for the record that the claim appears to be improperly directed to an alternative to the steps of Claim 1, rather than further limiting Claim 1, as Claim 1 already recites that the “control mode” that causes “the motorcycle (100) to take automatic emergency deceleration action” is triggered by the “trigger information generated in accordance with peripheral environment of the motorcycle”, and Claim 2 merely recites that “where the lean angle is large, the automatic emergency deceleration action is taken” which implies that only the “lean angle” is a condition for performing the “automatic emergency deceleration action”. The Examiner has interpreted Claim 2 to be consistent with Claim 1, where the limitation “where the lean angle is large, the automatic emergency deceleration action is taken” is describing a situation where the step of “automatic emergency deceleration action” is performed based on the conditions of Claim 1, and Claim 2 recites specific values of a “lean angle” occurring during this step.
Therefore, in view of the above interpretation, the Claim 1 rejection addresses the use of a “lean angle” when performing “automatic emergency deceleration action”. Additionally, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), which teaches “in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein in the control mode, in the case where the lean angle is large, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the lean angle is small, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 3, Ginther et al. does not expressly recite the claimed controller according to claim 2, wherein
the acquisition section acquires the lean angle during the automatic emergency deceleration action.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), where a “lean angle” or inclination angle is calculated during a braking action or “deceleration action” ((Quirant et al.; “By reducing the braking action (in the vertical direction) earlier as the tilt angle increases, it is possible to form a larger cornering force”, see P[0016]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the acquisition section acquires the lean angle during the automatic emergency deceleration action, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 4, Ginther et al. does not expressly recite the claimed controller according to claim 1, wherein
in the control mode, in the case where the lean angle exceeds a lean angle reference value that is greater than the lean angle being large, the automatic emergency deceleration action is prohibited.
However, this claim is directed to an obvious design choice, where Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), therefore, to perform the steps of Quirant et al. using a computer system, a person having ordinary skill in the art would find it obvious when designing such a system to define a threshold or “reference value” lean angle and a corresponding amount of brake actuation force, where when the threshold is exceeded, the brake actuation force is weakened to the point of being reduced to zero, in order to prevent the computer system from attempting to weaken the brake actuation to amounts that are too small to practically achieve by a braking system. This design choice is additionally obvious as clearly it would be advantageous to design the system to prevent the system to attempt to infinitely weaken the braking force as the lean angle increases, as clearly a vehicle lean angle could only reach a certain amount and would not increase infinitely, and clearly any braking system would only be capable of achieving a specific minimum amount of braking force.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein in the control mode, in the case where the lean angle exceeds a lean angle reference value that is greater than the lean angle being large, the automatic emergency deceleration action is prohibited, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 5, Ginther et al. does not expressly recite the claimed controller according to claim 4, wherein
the acquisition section acquires the lean angle during prohibition of the automatic emergency deceleration action, and
in the control mode, in the case where the lean angle .
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), where a “lean angle” or inclination angle is calculated during a braking action or “deceleration action” ((Quirant et al.; “By reducing the braking action (in the vertical direction) earlier as the tilt angle increases, it is possible to form a larger cornering force”, see P[0016]). Furthermore, the limitations directed to the “reference value” are directed to an obvious design choice, where Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), therefore, to perform the steps of Quirant et al. using a computer system, a person having ordinary skill in the art would find it obvious when designing such a system to define a threshold or “reference value” lean angle and a corresponding amount of brake actuation force, where when the threshold is exceeded, the brake actuation force is weakened to the point of being reduced to zero, in order to prevent the computer system from attempting to weaken the brake actuation to amounts that are too small to practically achieve by a braking system, and when the lean angle falls below the threshold, to simply cause the braking force to again be applied.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the acquisition section acquires the lean angle during prohibition of the automatic emergency deceleration action, and in the control mode, in the case where the lean angle falls below the lean angle reference value, the automatic emergency deceleration action is permitted, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 10, Ginther et al. teaches the claimed controller according to claim 1, wherein
in the control mode, the automatic emergency deceleration is controlled by controlling a braking force that is applied to a wheel (3, 4) of the motorcycle (100) (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “execution section” to whatever software is executed by the controller “64” that carries out or activates autonomous braking, where such software is implicit in Ginther et al.).

Regarding Claim 11, Ginther et al. teaches the claimed controller according to claim 1, wherein
in the control mode, the automatic emergency deceleration is controlled by controlling engine output of the motorcycle (100) (“Concurrent with an autonomous braking event, the controller 64 can also send a signal to a throttle actuator 72 (FIG. 3) of the engine 14 to close the throttle”, see col.4, particularly lines 4-44).

Regarding Claim 12, Ginther et al. teaches the claimed control method that controls behavior of a motorcycle (100), the control method comprising:
a first acquisition step (S111) of acquiring trigger information that is generated in accordance with peripheral environment of the motorcycle (100) (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44); and
an execution step (S 115) of initiating a control mode by a controller (60) in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44).
Ginther et al. does not expressly recite the claimed
and further comprising:
a second acquisition step (S121) of acquiring a lean angle of the motorcycle (100), wherein
in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]). To perform this braking based on inclination angle for any type of emergency braking, such as the braking of Ginther et al., would then be obvious to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and for the control method to be further comprised of a second acquisition step of acquiring a lean angle of the motorcycle, wherein in the control mode, automatic emergency deceleration that is deceleration of the motorcycle generated by the automatic emergency deceleration action is controlled in accordance with the lean angle, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 13, Ginther et al. teaches the claimed brake system (10) comprising:
a peripheral environment sensor (46) that detects peripheral environment of a motorcycle (100) (“…forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44); and
a controller (60) that controls behavior of the motorcycle (100) on the basis of the peripheral environment, wherein
the controller (60) includes:
an acquisition section (61) that acquires trigger information generated in accordance with the peripheral environment (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “acquisition section” is equivalent to both the travel sensors and to whatever software is executed by the controller “64” that analyzes the data from the sensors, where such software is implicit in Ginther et al.); and
an execution section (62) that initiates a control mode in response to the trigger information, the control mode causing the motorcycle (100) to take automatic emergency deceleration action (“…the controller 64 is operable to carry out an autonomous braking event of the motorcycle 10 upon the identification of one or more triggers. In one non-limiting example, the trigger can be identified based at least partially on receiving a first signal from the forward travel sensor(s) 68 that detects an obstructive object in the motorcycle's travel path”, see col.4, particularly lines 4-44, where the “execution section” to whatever software is executed by the controller “64” that carries out or activates autonomous braking, where such software is implicit in Ginther et al.).
Ginther et al. does not expressly recite the claimed
the acquisition section (61) acquires a lean angle of the motorcycle (100), and
in the control mode, automatic emergency deceleration that is deceleration of the motorcycle (100) generated by the automatic emergency deceleration action is controlled in accordance with the lean angle.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]). To perform this braking based on inclination angle for any type of emergency braking, such as the braking of Ginther et al., would then be obvious to a person having ordinary skill in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and for the acquisition section to acquire a lean angle of the motorcycle, and in the control mode, automatic emergency deceleration that is deceleration of the motorcycle generated by the automatic emergency deceleration action is controlled in accordance with the lean angle, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 14, Ginther et al. does not expressly recite the claimed brake system according to claim 13, wherein the control mode includes comparing the lean angle with a lean angle reference value, and when the lean angle exceeds the lean angle reference value, the control mode prohibits the automatic emergency deceleration.
However, this claim is directed to an obvious design choice, where Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), therefore, to perform the steps of Quirant et al. using a computer system, a person having ordinary skill in the art would find it obvious when designing such a system to define a threshold or “reference value” lean angle and a corresponding amount of brake actuation force, where when the threshold is exceeded, the brake actuation force is weakened to the point of being reduced to zero, in order to prevent the computer system from attempting to weaken the brake actuation to amounts that are too small to practically achieve by a braking system. This design choice is additionally obvious as clearly it would be advantageous to design the system to prevent the system to attempt to infinitely weaken the braking force as the lean angle increases, as clearly a vehicle lean angle could only reach a certain amount and would not increase infinitely, and clearly any braking system would only be capable of achieving a specific minimum amount of braking force.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the control mode includes comparing the lean angle with a lean angle reference value, and when the lean angle exceeds the lean angle reference value, the control mode prohibits the automatic emergency deceleration, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 16, Ginther et al. does not expressly recite the claimed control method according to claim 12, wherein an execution step (S123) includes comparing the lean angle with a lean angle reference value, and when the lean angle exceeds the lean angle reference value, the execution step (S127) prohibits the automatic emergency deceleration.
However, this claim is directed to an obvious design choice, where Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), therefore, to perform the steps of Quirant et al. using a computer system, a person having ordinary skill in the art would find it obvious when designing such a system to define a threshold or “reference value” lean angle and a corresponding amount of brake actuation force, where when the threshold is exceeded, the brake actuation force is weakened to the point of being reduced to zero, in order to prevent the computer system from attempting to weaken the brake actuation to amounts that are too small to practically achieve by a braking system. This design choice is additionally obvious as clearly it would be advantageous to design the system to prevent the system to attempt to infinitely weaken the braking force as the lean angle increases, as clearly a vehicle lean angle could only reach a certain amount and would not increase infinitely, and clearly any braking system would only be capable of achieving a specific minimum amount of braking force.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein an execution step includes comparing the lean angle with a lean angle reference value, and when the lean angle exceeds the lean angle reference value, the execution step prohibits the automatic emergency deceleration, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 18, Ginther et al. does not expressly recite the claimed controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), and where “the tilt angle can be determined by the time integration of the measured yaw rate” (Quirant et al.; see P[0018]), and where a yaw rate sensor used by the invention of Quirant et al. may determine “the yaw rate or angular velocity around its measurement axis” (Quirant et al.; see P[0007]), and where a value of the yaw rate is compared to a threshold, and when it is below the threshold, it is determined that straight running of the motorcycle occurs, where maximum braking is applied in straight running (Quirant et al.; see P[0019] and P[0021]-P[0022]). Therefore, to acquire a “state amount” of a value other than a “lean angle”, such as a “state amount” of a yaw rate, where a yaw rate is a rate of change, and to then compare the yaw rate to a threshold “reference value” is obvious in view of Quirant et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the acquisition section acquires a change rate of a state amount that is related to posture of the motorcycle during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 19, Ginther et al. does not expressly recite the claimed controller according to claim 1, wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low.
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), and where “the tilt angle can be determined by the time integration of the measured yaw rate” (Quirant et al.; see P[0018]), and where a yaw rate sensor used by the invention of Quirant et al. may determine “the yaw rate or angular velocity around its measurement axis” (Quirant et al.; see P[0007]), and where a value of the yaw rate is compared to a threshold, and when it is below the threshold, it is determined that straight running of the motorcycle occurs, where maximum braking is applied in straight running (Quirant et al.; see P[0019] and P[0021]-P[0022]). Therefore, to acquire a “state amount” of a value other than a “lean angle”, such as a “state amount” of a yaw rate, where a yaw rate is a rate of change, and to then compare the yaw rate to a threshold “reference value” is obvious in view of Quirant et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the acquisition section acquires a change rate of a state amount that is related to posture of the motorcycle during turning travel, the state amount is other than the lean angle, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.



Claims 6, 7, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginther et al. (10,029,683) in view of Quirant et al. (JP2004155412A) further in view of Sekida (JP2013244876A).

Regarding Claim 6, Ginther et al. does not expressly recite the claimed controller according to claim 1, wherein
the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, 
the state amount includes the lean angle, and
in the control mode,
in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited.
However, Sekida (JP2013244876A) teaches a braking force adjustment, where a braking force is released when a tilt angle change rate is equal to or greater than a determination value (Sekida; see P[0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Sekida, and wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount includes the lean angle, and in the control mode, in the case where the change rate exceeds a change rate reference value, the automatic emergency deceleration action is prohibited, as rendered obvious by Sekida, in order to “prevent loss of traction” (Sekida; see P[0005]).

Regarding Claim 7, Ginther et al. does not expressly recite the claimed controller according to claim 1 
the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, 
the state amount includes the lean angle, and
in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low.
However, Sekida (JP2013244876A) teaches a braking force adjustment, where a braking force is released when a tilt angle change rate is equal to or greater than a determination value (Sekida; see P[0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Sekida, and wherein the acquisition section (61) acquires a change rate of a state amount that is related to posture of the motorcycle (100) during turning travel, the state amount includes the lean angle, and in the control mode, in the case where the change rate is high, the automatic emergency deceleration action is taken, and the automatic emergency deceleration therein is lower than the automatic emergency deceleration in the automatic emergency deceleration action that is taken when the change rate is low, as rendered obvious by Sekida, in order to “prevent loss of traction” (Sekida; see P[0005]).

Regarding Claim 9, Ginther et al. does not expressly recite the claimed controller according to claim 6, wherein
the state amount includes an angular velocity of the lean angle of the motorcycle (100).
However, Quirant et al. (JP2004155412A) teaches determining an inclination angle of a motorcycle as the motorcycle tilts, and in emergency braking, the greater the inclination angle, the more weakly brake actuation is set (Quirant et al.; see P[0018]-P[0019]), and where “the tilt angle can be determined by the time integration of the measured yaw rate” (Quirant et al.; see P[0018]), and where a yaw rate sensor used by the invention of Quirant et al. may determine “the yaw rate or angular velocity around its measurement axis” (Quirant et al.; see P[0007]). Therefore, to measure an angular velocity that is related to a “lean angle”, inclination angle, or tilt angle, is obvious in view of Quirant et al.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Quirant et al., and wherein the state amount includes an angular velocity of the lean angle of the motorcycle, as rendered obvious by Quirant et al., in order to “provide an improved brake control method and device for a motorcycle” (Quirant et al., see “Overview”), and in order to prevent a loss of stability in the motorcycle when decelerating by braking to avoid an obstruction.

Regarding Claim 15, Ginther et al. does not expressly recite the invention of Claim 14 or as limited by Claim 15 as in the claimed brake system according to claim 14, wherein a state amount that is related to the posture of the motorcycle (100) during turning travel includes the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle.
However, this “state amount” is not claimed in any of the parent claims, and is not claimed as some value or data that is calculated or generated by any claimed device or component, and instead amounts to simply a statement that provides a definition of a “state amount” but does not further limit the claimed “brake system”. However for the sake of compact prosecution, this limitation is addressed by the prior art as seen below.
Regarding the “brake system according to claim 14”, see the Claim 14 rejection in view of Quirant et al. (JP2004155412A).
Regarding the limitations of Claim 15, Sekida (JP2013244876A) teaches a braking force adjustment, where a braking force is released when a tilt angle change rate is equal to or greater than a determination value (Sekida; see P[0023]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Sekida, and wherein a state amount that is related to the posture of the motorcycle (100) during turning travel includes the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle, as rendered obvious by Sekida, in order to “prevent loss of traction” (Sekida; see P[0005]).

Regarding Claim 17, Ginther et al. does not expressly recite the claimed control method according to claim 16, wherein a state amount that is related to the posture of the motorcycle (100) during turning travel includes the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle.
However, this “state amount” is not claimed in any of the parent claims, and is not claimed as some value or data that is calculated or generated by any claimed device or component, and instead amounts to simply a statement that provides a definition of a “state amount” but does not further limit the claimed “control method”. However for the sake of compact prosecution, this limitation is addressed by the prior art as seen below.
Sekida (JP2013244876A) teaches a braking force adjustment, where a braking force is released when a tilt angle change rate is equal to or greater than a determination value (Sekida; see P[0023]). Therefore, the definition of “a state amount that is related to the posture of the motorcycle (100) during turning travel includes the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle” is obvious in view of Sekida.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ginther et al. with the teachings of Sekida, and wherein a state amount that is related to the posture of the motorcycle during turning travel includes the lean angle, the angular velocity of the lean angle, the steering angle, or the angular velocity of the steering angle, as rendered obvious by Sekida, in order to “prevent loss of traction” (Sekida; see P[0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662